Per Curiam.

A motion for summary judgment pursuant to rule 113 is unavailable to the petitioner tenant in this summary proceeding. The statutory remedy may be utilized by a plaintiff or by a petitioner movant only if the cause of action falls within one of the nine subdivisions of the rule. (Feyh v. Brandtgen & Kluge, 283 App. Div. 807).
The final order in favor of the petitioner tenant should be reversed, with $10 costs to the appellant landlord, and motion for summary judgment denied.
*448The motion to dismiss the appeal should be denied, without costs.
Hofstadter, J. P., and Tilzer,, J., concur; Hecht, J., concurs in result.
Pinal order reversed, etc.